DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/15/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al (US 2017/0129228 A1) in view of Bland (RU 2 418 820 C2).
Regarding claim 1, 2, 6, 8, and 9, Middlesworth teaches a multi-layer non-breathable film comprising an A-C-A-C-A-C-A structure; wherein A represents a non-cavitated skin para 88). 
Middlesworth fails to suggest the nonwoven layers comprise polymeric fibers; where the first nonwoven layer and the second nonwoven layer both consist of polymeric fibers; where the polymeric fibers in the first breathable polymer layer and the polymeric fibers in the second breathable polymer layer are selected from the group consisting of melt-blown nonwovens, spunbond nonwovens, flashspun nonwovens, and combinations thereof.
Bland teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) or materials such as Tyvek (i.e., spunbond fibers) (page 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Bland for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claims 3, 5, and 7, Bland the fabrics may be that may be randomly spun shaped (i.e., spunbond) or materials such as Tyvek (i.e., spunbond fibers) which would have suggested that of a point bonded nonwoven to one of ordinary skill in the art at the time of invention (page 3, 5).
Regarding claims 10-14, Middlesworth teaches the breathable cavitated core layer may comprise any thermoplastic polymer or combination of thermoplastic polymers (para 37-38); and gives examples of thermoplastic polymers that can be used to form layers in the film such as ethylene maleic anhydride copolymers, ethylene/methyl acrylate copolymers, polyether block amides, thermoplastic urethanes copolyether ester block copolymers (para 38, 80-81) which would have suggested or otherwise rendered obvious the inherently breathable polymer compositions of that of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the compositions as suggested or rendered obvious by Middlesworth for the thermoplastic polymers used in the breathable cavitated core layer, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). 	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth and Bland in view of Mehta.
Middlesworth as modified by Bland teaches the breathable sheet of claim 1. Middlesworth further teaches its breathable sheets may be used in building construction (para 94). 
Middlesworth as modified by Bland fails to suggest the other components of the roofing system of claim 15 (e.g., roofing material and roofing deck).
Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) (para 1); wherein the roofing underlayment is typically plied to the deck prior to that of the shingles (i.e., a roofing system comprising a roofing deck; the underlayment disposed on a surface of the roofing deck; and a roofing material disposed on a surface of the breathable sheet) (para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the breathable sheet of Middlesworth in the roofing system as suggested by Mehta as matter of design as suggested by the prior art of record.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth in view of Bland and Mehta.
Middlesworth teaches a multi-layer non-breathable film comprising an A-C-A-C-A-C-A structure; wherein A represents a non-cavitated skin layer and C represents a microporous, breathable cavitated core layer (i.e., a breathable sheet comprising a first breathable polymer layer; a first nonwoven layer disposed on a top surface of the first breathable polymer layer; a second breathable polymer layer disposed on a top surface of the first nonwoven layer; and a second nonwoven layer disposed on a top surface of the second breathable polymer layer; further comprising a third breathable polymer layer disposed on a top surface of the second nonwoven layer (para 88). Middlesworth further teaches its breathable sheets may be used in building construction (para 94).
Middlesworth fails to suggest an open-mesh reinforcing fabric embedded in the second breathable polymer layer; where the open-mesh reinforcing fabric is a cross-laid glass scrim; and where the polymeric nonwoven layers are point bonded.
Middlesworth fails to suggest the first nonwoven layer comprising polymeric fibers and the second nonwoven layer comprising polymeric fibers.
Bland teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) (page 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Bland for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie
Middlesworth as modified by Bland fails to suggest an open-mesh reinforcing fabric embedded in the second breathable polymer layer. However, Bland teaches that it was known in the art at the time of invention to combine or laminate (i.e., embed) non-woven open mesh fabrics with breathable polymer layers (page 4, 5). 
	Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability (para 1) comprising micro-perforated coated woven glass fiber scrims; wherein the fabric may be a leno fabric (i.e., cross laid open-mesh reinforcing glass fabric) (para 23, 37; claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the non-asphaltic roofing underlayments of Mehta with the breathable sheets of Middlesworth as modified by Bland for breathable sheets that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the micro-perforated coated leno woven glass fiber scrims of Mehta for the breathable cavitated core layer or layers of Middlesworth; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth, Bland, and Mehta as applied to claim 16 above, and further in view of Bletsos et al (US 2008/0187740 A1).
Middlesworth as modified by Bland and Mehta teaches the breathable sheet of claim 16. Middlesworth further teaches its breathable sheets may be used in building construction (para 94). 
Middlesworth as modified by Bland and Mehta fails to suggest the other components of the wall system of claim 17 and 18 (e.g., structural supports, exterior covering, and sheathing panels).
	Bletsos teaches it was known at the time of invention for wall system to comprise a plurality of structural supports (53); an exterior wall covering material (57); and a breathable sheet (55), wherein the breathable sheet is situated between the plurality of structural supports and the exterior wall covering material, and the breathable sheet is attached to the structural supports; wherein the wall system further comprises sheathing panels (51) attached to the plurality of structural supports  (para 58, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the breathable sheet of Middlesworth as modified by Mehta for the breathable sheet of Bletsos; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bletsos in view of Middlesworth and Bland.
Bletsos teaches a roofing system comprising a support structure (e.g., wood rafters); a breathable sheet disposed on the support structure; a layer of insulation (e.g., air) disposed on the breathable sheet; and a standing seam roofing panel (e.g., tiles) situated above the layer of insulation (para 59, fig 4a)
	It would have been obvious to one of ordinary skill in the art at the time of invention make the wooden rafters out of metal, since it was known in the art at the time of invention and years prior that metal rafters are a common substitute for wooden rafters.
	Bletsos fails to suggest the breathable sheet comprising a first breathable polymer layer, and a first nonwoven layer; wherein the breathable sheet consists of the nonwoven layer and the first breathable polymer layer; wherein each breathable polymer layer comprises a breathable polymer composition that includes an inherently breathable polymer.
	Middlesworth further teaches breathable sheets that may be used in building construction (para 94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the breathable sheet of Middlesworth for the breathable sheet of Bletsos; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Middlesworth further teaches the breathable may sheet may comprise or consist of a non-cavitated skin layer and a microporous breathable cavitated layer (i.e., a breathable sheet comprising or consisting of a first breathable polymer layer and a first nonwoven layer) (para 21-22; fig 1).
Middlesworth fails to suggest the first nonwoven layer comprising polymeric fibers applied to the first breathable polymer layer.
Bland teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) (page 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Bland for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie
Middlesworth teaches the breathable cavitated core layer may comprise any thermoplastic polymer or combination of thermoplastic polymers (para 37-38); and gives examples of thermoplastic polymers that can be used to form layers in the film such as ethylene maleic anhydride copolymers, ethylene/methyl acrylate copolymers, polyether block amides, thermoplastic urethanes copolyether ester block copolymers (para 38, 80-81) which would have suggested or otherwise rendered obvious the inherently breathable polymer compositions of that of the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the compositions as suggested or rendered obvious by Middlesworth for the thermoplastic polymers used in the breathable cavitated core layer, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.
Furthermore, the applicant’s arguments with specific regard to the combination with Mehta are not persuasive. First, Bland teaches that it was known in the art at the time of invention to combine or laminate (i.e., embed) non-woven open mesh fabrics with breathable polymer layers (page 4, 5). Second, Middlesworth teaches tailoring the layers of the breathable sheets for the desired end use and therein properties of the film (para 88); as does Mehta (para 1); so in combining and embedding the micro-perforated coated leno woven glass fiber scrims of Mehta with the breathable sheets of Middlesworth as modified by Bland, one of ordinary skill in the art at the time of invention would have been merely combining prior art elements according to known methods to yield predictable results; or in the alternative; using a simple substitution of one known element for another to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783